By Judge Michael P. McWeeny
This matter comes before the Court on the County Attorney’s Motion to Substitute Trustees and Other Relief. The issues presented are whether the Court may appoint the holders of the offices of Chairman, Vice-Chairman, and Secretary-Treasurer of the Fairfax County Park Authority Board as Trustees for Wakefield Chapel, whether the trustees may be allowed to set fees to be charged for the use of the Chapel, and whether sacramental wine may be used during religious ceremonies at the Chapel. For the reasons set forth below, the Motions are granted in part and denied in part.
Pursuant to Virginia Code § 57-8, the Court may appoint church trustees in place of former trustees, “to effect and promote the purpose and object of the conveyance, devise, or dedication____” This language grants a great deal of discretion to the Court in substituting trustees. However, the statute does not grant the Court the authority to delegate this discretion. By appointing the holder of an office instead of a named individual, die Court would be delegating its statutory discretion. For those reasons, that portion of the Motion is denied.
However, the Court finds good cause to allow the named trustees to set fees to be charged to persons and/or organizations for the use of Wakefield Chapel, as long as the fees do not exceed the cost incurred by the Fairfax County Parir Authority. Additionally, the Court grants the motion to allow the trustees to have the authority to allow the use of sacramental wine during religious services on the premises of the Chapel.
For the reasons stated above, the Court grants the motion in part and denies the motion in part.